

EXHIBIT 10.35
bradandersonsvpfields_image1.jpg [bradandersonsvpfields_image1.jpg]


November 10, 2016


Brad Anderson


Dear Brad:


We are pleased to offer you the position of Senior Vice President, Field Sales
(Grade 99) effective January 1, 2017. You will continue to report to Ralph
Scozzafava, Chief Operating Officer. On January 1, 2017, you will continue to
report to Ralph in his new role as Dean Foods’ CEO, and you will become a member
of the Executive Leadership Team.


Here are the specifics of your assignment:


Base Salary
You will be paid $17,083.33 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $410,000.00, less payroll taxes. Your new salary
includes your 2017 merit adjustment, and will be reviewed annually (next in
March 2018).


Annual Incentive Opportunity
As a Grade 99 executive, you will continue to be eligible to earn an annual
incentive as a participant in the Dean Foods Corporate Short-Term Incentive
(STI) Plan with a 2017 target amount equal to 65% of your annualized base
salary, subject to the achievement of certain financial targets as well as your
performance against certain individual objectives.


Annual Long Term Incentive Compensation
You will continue to be eligible for consideration for future Long Term
Incentive (LTI) grants under the Dean Foods Long Term Incentive Program. The
exact amount and nature of any future long term incentive awards will be
determined by the Compensation Committee of the Dean Foods Board of Directors.


Executive Deferred Compensation Plan
You will continue to be eligible to participate in the Dean Foods Executive
Deferred Compensation Plan. The plan provides eligible executives with the
opportunity to defer compensation on a pre-tax basis.


Supplemental Executive Retirement Plan
You will continue to be covered by the Dean Foods Supplemental Executive
Retirement Plan (SERP) under the plan rules.


Paid Time Off (PTO)
You will continue to receive your current PTO days per year. Unused PTO is not
carried forward from year to year unless required by state law.








1



--------------------------------------------------------------------------------






Executive Physical
You will continue to be eligible for a Company-paid Executive Physical every
calendar year with the Cooper Institute in Dallas, Texas. To schedule your
physical, call 972.560.3227 and reference Dean Foods.


Benefits Plan
You will continue to be eligible to participate in the Dean Foods SmartChoice
Benefits program and the Dean Foods 401(k) Plan.


Insider Trading
As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from trading Dean
Foods’ securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).


Severance
Dean Foods maintains an Executive Severance Plan. As a Grade 99 Senior Vice
President, you will continue to be an eligible participant.


Change-In-Control Provisions
You will continue to be covered by your current Change in Control agreement.


Conclusion
Brad, we appreciate the significant impact that you have had on our business,
and we are very excited about the significant contributions you will continue to
make in the years to come.


Best regards,


/s/ Kim Warmbier


Kim Warmbier
EVP, Chief Human Resources Officer


Agreed and accepted:




/s/ Brad Anderson    
Brad Anderson


11/11/16    
Date


2

